     Case 4:21-cv-03004-HSG Document 16 Filed 09/03/21 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23                                              ES DISTRICT
                                               T            C
24
                                             TA
                                                                                  O
                                        S




                                                                                   U
                                       ED




                                                                                    RT




25       9/3/2021
                                   UNIT




                                                           D
                                                      DENIE
26
                                                                                         R NIA




27
                                                                              liam Jr.
                                   NO




                                                        a y wo o   d S. Gil
28
                                                                                         FO




                                             J u d ge H
                                    RT




                                                                                    LI




                                            ER
                                       H




                                                                                  A




                                                 N                                  C
                                                                   F
                                                     D IS T IC T O
                                                           R
